Title: From George Washington to William Smallwood, 15 April 1782
From: Washington, George
To: Smallwood, William


                        
                            Dear Sir—
                            Head Quarters Newburgh 15 April 1782
                        
                        Your Favor of the 29th ulto came to Hand as I was on the Road from Phila to this place.
                        Immediately on my Arrival here, in a Letter I had occasion to write to the Secty of War, I took the Liberty
                            to mention your Request for Cloathing & Equipment for the Recruits of your Line—and desired him to send on such
                            Supplies as our Circumstances will admit—you may expect to hear from him on that Subject.
                        As soon as the Rendezvous at which the Recruits are to be assembled, shall be fixed upon, you will be pleased
                            to point out such active, intelligent Officer or Officers, as may be needed, for the purpose of Musterg, receivg &
                            forwardg them to the places of their Destination, agreeable to the Act of Congress of the 18th Decemr & assign
                            them to that particular Duty.
                        The Uneasiness wch you mention to have Arisen in your Line on Acco. of Pay, is I fancy, built upon a
                            mistaken ground: no pay has been lately given to the Troops of any State, from the United States funds—whatever has been
                            given to any of them, has been by the Advancement of their particular States—& even this but in few Instances,
                            & to very small Amount—As soon as the financier shall be enabled to take up the pay of the Army upon a general
                            Scale, I trust you will find no Occasion for Complaint on the Score of Partiality—but every States Troops will receive
                            their proportions agreeable to his Ability for Payment. I am &c.

                    